DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes on allowable subject matter if nonstatutory double patenting rejection overcome
A search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a transparent packaging for vacuum forming as claimed, including such a transparent packaging having the combination of all structural, compositional and property limitations as claimed (other than USPN 10,618,260 [application 16/445,348]: see nonstatutory double patenting rejection of claims 1-4, 6, 7, 9 and 14-17 below).
Examiner additionally notes that a double patenting rejection of the claims has not been made based on allowed application 16/445,829 because the claims of 16/445,829 are drawn only to a single layer film that corresponds to film (A) of the claims of the current application: it would not have been obvious to one of ordinary skill in the art to have added the additional film (B) of the particular two layers ( (B’), (B’’) ) of the particular structures, compositions and properties of the instant application to the film (A) of allowed application 16/445,829 to arrive at the packaging of the instant application.

Note that claims 11-14 are rejected under 35 U.S.C. 112(b), and claims 11-13 are rejected under 35 U.S.C. 112(d), and those claims will not be allowable until those rejections are overcome.
Allowable Subject Matter
Claims 5, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 7, 9 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 10-13 of U.S. Patent No. 10,618,260 (US ‘260).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application encompasses claim 1 of US ‘260 (film A of claim 1 of the instant application is essentially identical to film A of claim 1 of US ‘260 in regard to all of structure, composition and properties, but the composition of layer B’ of claim 1 of the instant application encompasses the composition of layer B’ of claim 1 of US ‘260 [the composition of layer B’ of claim 1 of US ‘260 is more specific than the composition of layer B’ of claim 1 of the instant application]). The thickness range of layer B’ of claim 1 of US ‘260 is the same as the thickness range of layer B’ of claim 1 of the instant application, and the properties of layer B’ of the instant application encompass the properties of layer B’ of claim 1 of US ‘260. While the claims of US ‘260 do not recite that the heat sealable outer layer B’ is peelable in relation to film A, since the structure, composition and properties of layer B’ and film 
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.
and 
mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 2, claim 2 of the instant application corresponds to claim 4 of US ‘260.

In regard to claim 3, claim 3 of the instant application corresponds to claim 5 of US ‘260.

In regard to claim 4, claim 4 of the instant application corresponds to claim 6 of US ‘260.

In regard to claim 6, while the claims of US ‘260 do not specifically recite that the two polyesters (I and II) of the heat sealable layer B’ of claim 1 of US ‘260 are miscible, one of ordinary skill in the art at the time of the filing of the application would have recognized that the two polyesters (I and II) of the heat sealable layer B’ of claim 1 of US ‘260 are miscible (or at 

In regard to claim 7, while the claims of US ‘260 do not specifically recite that the two polyesters (I and II) of the heat sealable layer B’ of claim 1 of US ‘260 are of the composition claimed in claim 7 of the instant application, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any of the compositions recited in claim 7 of the instant application as the polyesters of the heat sealable layer B’, since all polyesters recited were well known polyesters to those of ordinary skill in the art at the time of the filing of the application. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

In regard to claim 9 (which depends upon claim 6), the claimed relative amount range of polyester II of claim 1 of US ‘260 overlaps with the claimed relative amount range of polyester I of claim 9 of the instant application (and there is nothing that precludes polyester II of claim 1 of US ‘260 from corresponding to polyester I of claim 9 of the instant application).



In regard to claim 15, the ready-meal trays of claims 11-13 of US ‘260 correspond to the claimed pack of claim 15. While claims 11-13 of US ‘260 do not explicitly recite that the pack is vacuum sealed, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have vacuum sealed the packs of claims 11-13 of US ‘260, because claim 1 of US ‘260 recites that the packaging is for vacuum forming (line 1 of claim 1), and further, since one of ordinary skill in the art at the time of the filing of the application would have recognized that such ready-meal trays of claims 11-13 of US ‘260 such as for meat, fish or poultry would be vacuum sealed for packaging for sale in the store.

In regard to claim 16, the ready-meal meat, fish and poultry trays of claim 12 of US ‘260 corresponds to the claimed meat, fish and poultry packs of claim 16 of the instant application.

In further regard to claim 16, the ready-meal trays of claims 11-13 of US ‘260 correspond to the claimed ready-to-eat product pack of claim 16 of the instant application.

In regard to claim 17, claim 17 of the instant application corresponds to claim 13 of US ‘260.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claims 11-13, it is not clear whether or not Applicant actually intends to require that a polyester III (a third physically miscible polyester) is required in any of claims 11-13: the recitation of polyester III as being present in an amount of 0% in claim 13 means that polyester III is not present (0%): since claim 13 allows for the amount of polyester III to be 0, and since claims 12 and 13 depend upon claim 11, it is not clear whether or not any of claims 11-13 actually require the third polyester (polyester III) of the three physically miscible polyesters: polyesters I, II and III.

Claim 14 recites the limitation "layer (A) of the lower film" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 recites “lower film (A)” throughout the claim, and not “layer (A)”: the recitation of “layer (A)” is different from “film (A)” because a film can have multiple layers (note that film (B) in claim 1 includes layers 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In regard to claim 13, the recitation of polyester III as being present in an amount of 0% recites an embodiment that fails to further limit the subject matter of claim 11: claim 11 requires three physically miscible polyesters: polyesters I, II and III; the recitation of polyester III as being present in an amount of 0% in claim 13 means that polyester III is not present (0%). The recitation of polyester III as being present in an amount of 0% additionally calls into question whether the third polyester (polyester III) of the three physically miscible polyesters is actually required in any of claims 11-13 (this is why claims 11 and 12 are also rejected).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782